Citation Nr: 1417314	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-16 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, including as due to service-connected Osgood-Schlatter's disease of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to February 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2008, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In a May 2012 decision, the Board denied the Veteran's claim for an effective date prior to February 2, 2006, for the grant of service connection for Osgood-Schlatter's disease of the right knee and reopened his claim for service connection for a lumbar spine disorder.  At that time, the Board remanded the reopened claim to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a low back disorder due to his military service or his service-connected right knee disability.  Service connection for Osgood-Schlatter's disease of the right knee was granted in an April 2009 rating decision.

In June 2009, a VA examiner opined that the Veteran's low back disorder was not likely related to his service-connected right knee disability.  It was noted that the Veteran did not have any leg length discrepancy, and his limping on the right leg was mild, without assistive devices.  The examiner stated that the limping did not cause any abnormal movement in the lumbosacral spine or any injury of the lumbosacral spine.  In its May 2012 remand, the Board found this opinion inadequate because of the lack of a rationale and because the examiner did not provide an opinion regarding direct service connection of the Veteran's claimed lumbar spine disorder.

Thus, in May 2012, the Board remanded the Veteran's case to afford him a new VA examination regarding the etiology of claimed low back disorder.

In July 2012, a VA examiner diagnosed the Veteran with degenerative disc disease and degenerative arthritis in his lumbar spine.  The examiner opined that it was less likely as not that the lumbar spine disorder was related to military service.  The physician noted that, although in the past, the Veteran may have claimed a back injury in service, at the current time he denied any history of back injury during military service.

The examiner further noted that the Veteran claimed that a chronic limp related to his service-connected knee injury was responsible for his low back condition.  According to the VA physician-examiner, a review of the medical literature linked low back pain or sciatica with knee pain, but not the other way around.  It was not shown that an abnormal gait and knee problems were responsible for low back pain.  The examiner noted that the Veteran first developed back symptoms approximately nine years earlier, 30 years after his initial right knee complaints.  Current lumbar spine x-rays showed degenerative disc disease and degenerative arthritis that were consistent with the natural process of aging.  The VA examiner concluded that "[a] nexus cannot be established between the Veteran's in-service [right] knee complaints and his current [low back pain]."  In the examiner's opinion, it was less likely than not that the Veteran had any current low back disability proximately due to, or aggravated by his service-connected right knee disability.

However, a nexus between the Veteran's "in-service" complaints of right knee pain and current lumbar spine disorder is not a matter for Board consideration at this time. 

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The AOJ should contact the July 2012 VA examiner to clarify whether any current lumbar spine disorder is aggravated by service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the July 2012 VA physician-examiner (or another suitably qualified orthopedic physician) for an addendum opinion.  (A clinical evaluation should be scheduled only if deemed warranted by the physician-examiner.)  The examiner should review the records and address the following.

a. The examiner should indicate whether any diagnosed lumbar spine disorder is likely as not (50 percent probability or greater) related to the Veteran's active service or the result of service-connected right knee disability. 

b. If not, is the lumbar spine disorder at least as likely as not aggravated by service-connected right knee disability?  If aggravated, what permanent, measurable increase in current lumbar spine pathology is attributable to the service-connected right knee disability?  The examination report should include reasons for all opinions expressed.

c. If the examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, the examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or that the actual cause cannot be selected from multiple potential causes. 

d. If a physician finds that another examination is required, this should be scheduled and all indicated tests and studies should be performed and all clinical findings should be reported in detail. 

2. After completion of the above, the AOJ/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the AOJ/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



